Title: To George Washington from Timothy Pickering, 29 August 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir
          [Philadelphia] Monday Evening, 9 o’clock [29 Aug. 1796]
        
        I have this moment left Colo. Hawkins—I called twice in the course of the day without finding him at his lodgings. His ideas & wishes correspond with what I mentioned to-day—to be the superintendant of the four southern nations—Chickasaws, Cherokees, Choctaws & Creeks—the latter requiring at present peculiar attention. He would prefer the Indian Department to that of the Surveyor. Two thousand dollars a year he thinks enough.
        Mr Van Polanen called upon me to-day. I informed him that probably it would be convenient for you to receive him to-morrow noon as the Minister Resident of the U. Netherlands. If I am

honoured with your orders on this subject in the morning, I will advise him thereof. I am most respectfully, sir, your obt servant
        
          T. Pickering
        
      